


110 HR 1504 IH: Community Beaches Protection

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1504
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. LoBiondo (for
			 himself and Mr. McIntyre) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure the continuation and improvement of coastal
		  restoration.
	
	
		1.Short titleThis Act may be cited as the
			 Community Beaches Protection
			 Act.
		2.Protection of
			 shores
			(a)Declaration of
			 policyThe first section of the Act entitled An Act
			 authorizing Federal participation in the cost of protecting the shores of
			 publicly owned property, approved August 13, 1946 (33 U.S.C. 426e), is
			 amended to read as follows:
				
					1.Shore
				protection
						(a)Declaration of
				policyWith the purpose of
				preventing damage, restoring and maintaining the shores, beaches and other
				coastal resources of the United States, its territories and possessions, and
				promoting and encouraging the healthful recreation of the people, it is
				declared to be the policy of the United States, subject to the provisions of
				this Act, to promote shore protection projects and related research that
				encourage the protection, restoration, and enhancement of sandy beaches and
				other coastal infrastructure, including beach restoration and periodic beach
				nourishment, on a comprehensive and coordinated basis by the Federal
				Government, States, localities, and private interests. In carrying out this
				policy, preference shall be given to areas—
							(1)in which there has
				been a previous investment of Federal funds;
							(2)in which regional
				sediment management plans have been adopted;
							(3)in which the need
				for prevention or mitigation of damage to shores, beaches, and other coastal
				infrastructure is attributable to Federal navigation projects or other Federal
				activities; or
							(4)which promote
				human health and safety and the quality of life for individuals and
				families.
							.
				
					(b)ImplementationThe Secretary shall pay the Federal share
				of the cost of carrying out shore protection projects and related research that
				encourages the protection, restoration, and enhancement of shores, sandy
				beaches, and other coastal infrastructure (including projects for beach
				restoration, periodic beach nourishment, and restoration or protection of
				State, county, or other shores, public coastal beaches, parks, conservation
				areas, or other environmental resources).
					(c)Federal
				share
						(1)In
				generalSubject to paragraphs (2) through (4), the Federal share
				of the cost of a project described in subsection (b) shall be determined in
				accordance with section 103 of the Water Resources Development Act of 1986 (33
				U.S.C. 2213).
						(2)ExceptionIn
				the case of a project for beach erosion control the primary purpose of which is
				recreation, the Federal share shall be equal to the Federal share for a beach
				erosion control project the primary purpose of which is storm damage protection
				or environmental restoration.
						(3)Remainder
							(A)In
				generalSubject to subparagraph (B), the remainder of the cost of
				the construction of a project described in subsection (b) shall be paid by a
				State, municipality, other political subdivision, or nonprofit entity.
							(B)ExceptionThe
				Federal Government shall bear all of the costs incurred for the restoration and
				protection of Federal property.
							(4)Greater Federal
				shareIn the case of a project described in subsection (b) for
				the restoration and protection of a State, county, or other publicly-owned
				shore, coastal beach, park, conservation area, or other environmental resource,
				the Chief of Engineers may increase the Federal share to be greater than that
				provided in paragraph (1) if the area—
							(A)includes—
								(i)a
				zone that excludes permanent human habitation; or
								(ii)a
				recreational beach or other area determined by the Chief of Engineers;
								(B)satisfies adequate
				criteria for conservation and development of the natural resources of the
				environment; and
							(C)extends landward a
				sufficient distance to include, as approved by the Chief of Engineers—
								(i)protective dunes,
				bluffs, or other natural features;
								(ii)such other
				appropriate measures adopted by the State or political subdivision of the State
				to protect uplands areas from damage, promote public recreation, or protect
				environmental resources; or
								(iii)appropriate
				facilities for public use.
								(d)Periodic beach
				nourishmentIn this Act, when the most suitable and economical
				remedial measures, as determined by the Chief of Engineers, would be provided
				by periodic beach nourishment, the term construction shall include
				the deposit of sand fill at suitable intervals of time to furnish sand supply
				to protect shores and beaches for a period of time specified by the Chief of
				Engineers and authorized by Congress.
					(e)Private shores
				and beaches
						(1)In
				generalA shore or beach, other than a public shore or beach,
				shall be eligible for Federal assistance under this Act if—
							(A)there is a benefit to a public shore or
				beach, such as that arising from public use or from the protection of nearby
				public property; or
							(B)the benefits to
				the shore or beach are incidental to the project.
							(2)Federal
				shareThe Secretary shall adjust the Federal share of a project
				for a shore or beach, other than a public shore or beach, to reflect the
				benefits described in paragraph (1).
						(f)Authorization of
				projects
						(1)In
				generalSubject to paragraph (2), no Federal share shall be
				provided for a project under this Act unless—
							(A)the plan for that
				project has been specifically adopted and authorized by Congress after
				investigation and study; or
							(B)in the case of a
				small project under section 3 or 5, the plan for that project has been approved
				by the Chief of Engineers.
							(2)Studies
							(A)In
				generalThe Secretary shall—
								(i)recommend to
				Congress studies concerning shore protection projects that meet the criteria
				established under this Act and other applicable law;
								(ii)conduct such
				studies as Congress requests; and
								(iii)annually report
				the status and results of all studies requested by Congress to the Committee on
				Environment and Public Works of the Senate and the Committee on Transportation
				and Infrastructure of the House of Representatives.
								(B)Recommendations
				for shore protection projects
								(i)In
				generalThe Secretary shall—
									(I)recommend to Congress the authorization or
				reauthorization of all shore and shore protection projects the plans for which
				have been approved by the Chief of Engineers; and
									(II)report to
				Congress on the feasibility of other projects that have been studied under
				subparagraph (A) but have not been approved by the Chief of Engineers.
									(ii)ConsiderationsIn approving a project plan, the Chief of
				Engineers shall consider the economic and ecological benefits of the shore
				protection project.
								(C)Coordination of
				projectsIn conducting
				studies and making recommendations for a shore protection project under this
				paragraph, the Secretary shall—
								(i)determine whether there is any other
				project being carried out by the Secretary or other Federal agency that may be
				complementary to the shore protection project; and
								(ii)if there is such
				a complementary project, undertake efforts to coordinate the projects.
								(3)Shore protection
				projects
							(A)In
				generalThe Secretary shall
				construct any shore protection project authorized by Congress, or separable
				element of such a project, for which Congress has appropriated funds.
							(B)Agreements
								(i)RequirementAfter authorization by Congress, before the
				commencement of a construction of shore protection project or separable
				element, the Secretary shall offer to enter into a written agreement for the
				authorized period of Federal participation in the project with a non-Federal
				interest with respect to the project or separable element.
								(ii)TermsThe
				agreement shall—
									(I)specify the
				authorized period of Federal participation in the project; and
									(II)ensure that the
				Federal Government and the non-Federal interest cooperate in carrying out the
				project or separable element.
									(g)Extension of the
				period of Federal participationAt the request of a non-Federal interest,
				the Secretary, acting through the Chief of Engineers and with the approval of
				Congress, shall extend the period of Federal participation in a shore
				protection project that is economically feasible, engineeringly sound, and
				environmentally acceptable for such additional period as the Secretary
				determines appropriate.
					(h)Special
				considerationsIn a case in which funds have been appropriated to
				the Corps of Engineers for a specific project but the funds cannot be expended
				because of the time limits of environmental permits or similar environmental
				considerations, the Secretary may carry over such funds for use in the next
				fiscal year if construction of the project, or a separable element of the
				project, will cause minimal environmental damage and will not violate an
				environmental
				permit.
					.
			3.Non-Federal
			 contributionsSection 103 of
			 the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended by
			 adding at the end the following:
			
				(n)Non-federal
				contributions
					(1)Prohibition on
				solicitation of excess contributionsThe Secretary may not
				solicit contributions from non-Federal interests for costs of constructing
				authorized water resources development projects or measures in excess of the
				non-Federal share assigned to the appropriate project purposes listed in
				subsections (a), (b), and (c) or condition Federal participation in such
				projects or measures on the receipt of such contributions.
					(2)Limitation on
				statutory constructionNothing in this subsection shall be
				construed to affect the Secretary’s authority under section 903(c) of this
				Act.
					.
		4.National
			 shoreline erosion control development and demonstration program
			(a)Permanent
			 extension of programSection 5(a) of the Act entitled An
			 Act authorizing Federal participation in the cost of protecting the shores of
			 publicly owned property, approved August 13, 1946 (33 U.S.C. 426h(a)),
			 is amended by striking all after program.
			(b)Extension of
			 planning, design, and construction phaseSection 5(b)(1)(A) of
			 such Act (33 U.S.C. 426h(b)(1)(A)) is amended by striking all after
			 methods.
			(c)Technology
			 transfers to educational institutionsSection 5(b)(1)(D) of such
			 Act (33 U.S.C. 426h(b)(1)(D)) is amended by inserting and educational
			 institutions after entities.
			(d)Cost-sharing;
			 removal of projectsSection 5(b) of such Act (33 U.S.C. 426h(b))
			 is further amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Cost
				sharingThe Secretary may enter into a cost-sharing agreement
				with a non-Federal interest to carry out a project, or a phase of a project,
				under the erosion control program in cooperation with the non-Federal
				interest.
						.
				(e)Modification of
			 existing shoreline protection projectsSection 5 of such Act (33
			 U.S.C. 426h) is further amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by
			 inserting after subsection (d) the following:
					
						(e)Modification of
				existing shoreline protection projects–Following initial construction and
				adequate evaluation of a demonstration project’s performance and lifecycle
				cost, the Secretary at the request of a non-Federal interest is authorized to
				amend the agreement for an existing federally authorized shore protection
				project to incorporate the demonstration project as a feature of the authorized
				shore protection project with the future cost of the project to be determined
				by the cost-sharing ratio of the authorized shore protection project. Such
				amendment shall only be made if the Chief of Engineers determines that it meets
				the engineering, economic, and design standards of the authorized shore
				protection
				project.
						.
				(f)Authorization of
			 AppropriationsSection 5(f)(2) of such Act (33 U.S.C. 426h(e)(2))
			 (as redesignated by subsection (e)(1) of this section) is amended by striking
			 $25,000,000 and inserting $31,000,000.
			
